TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00113-CV


Valorie W. Davenport and Richard Abraham, Appellants

v.

Rick Perry, Governor of the State of Texas and Geoffrey S. Conner,
Secretary of State for the State of Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN303874, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellants Valorie W. Davenport and Richard Abraham have filed a motion for a
second extension of time to file their appellate brief.  We will grant the motion and extend the
deadline.  Appellants' brief must be received by this Court no later than November 5, 2004.
	The order from which appellants seek to appeal was signed on November 12, 2003. 
After filing a motion for new trial, appellants filed their notice of appeal on February 23, 2004.  On
April 12, this Court sent notice that the reporter's record was overdue.  On April 23, a second notice
was sent notifying appellants and the court reporter that the reporter's record was overdue.  The court
reporter responded that appellants had not yet made arrangements to pay for the record.  On May 3,
this Court received a letter from appellants stating that they had arranged to pay for the record.  The
record was filed in this Court on May 26.  On July 13, appellants filed their first motion for an
extension of time to file their brief, asking for an additional forty-five days.  On July 19, this Court
granted the motion, extending the deadline to August 9.  On September 20, this Court sent notice
that the brief was overdue and that a response was required by October 1.  On October 5, this Court
received appellants' second motion for an extension of time, requesting a thirty-day extension. 
Appellees have filed a motion to dismiss the appeal, contending that appellants have not diligently
pursued their appeal.  Appellants are hereby ORDERED to file their brief in this Court no later than
November 5, 2004.  No further extensions will be granted.  The brief must be received by this Court
by that date or the cause will be dismissed for want of prosecution.
	It is ordered October 14, 2004.

Before Justices Kidd, Patterson and Puryear